Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 1-22 and 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The statutory subject matter of the present amended claims is directed to a method of use/“method of detecting a positioning of a dental implant”, that is not the same as the previously examined subject matter of a product/“healing set”, and of a method of fabrication/“method of fabrication of a dental implant”. 
The present statutory subject matter was not in the originally filed set of claims, nor in any of the amended independent or dependent claims to which was given consideration for examination. Even when the amended claims include steps found in the “method of fabrication of a dental implant” and includes limitations found in the o “healing set” set of claims as argued by the applicant, the present added steps and limitations into the independent claim in combination with the limitations previously described therein, are directed to an invention distinct from and independent of the inventions previously claimed to which the applicant received actions on the merits.
The original claimed subject matters presented and acted upon by the Office on their merits determined the invention originally elected by the applicant. Therefore, the invention elected by the applicant for examination are the “healing 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-22 and 24-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion
The reply filed on 19 January 2021 is not fully responsive to the prior Office action because of the following omissions or matters: The present set of claims are directed to a statutory subject matter distinct from and independent of the inventions previously claimed to which the applicant received actions on the merits. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772